492 Pa. 90 (1980)
422 A.2d 487
COMMONWEALTH of Pennsylvania
v.
Rocky AKRIDGE, Petitioner.
Supreme Court of Pennsylvania.
June 19, 1980.
Reconsideration Denied September 9, 1980.


*91 ORDER
PER CURIAM:
This matter comes before us on petitioner's petition for allowance of appeal from the Superior Court's order remanding for an evidentiary hearing on the question of whether or not the Commonwealth, at two prior hearings on Commonwealth's petitions for extension of time under Pa.R. Crim.P. 1100, had sufficient evidence to establish its "due diligence" requirement under that rule, Commonwealth v. Akridge, 275 Pa.Super. ____, 419 A.2d 18 (1980).
In our view, such a remand for a "second bite" of the Commonwealth's evidentiary burden on the "due diligence" requirement of Rule 1100 is in contradiction to the mandates we set forth in Commonwealth v. Ehredt, 485 Pa. 191, 401 A.2d 358 (1979).
We therefore grant the petition for allowance of appeal and reverse the order of the Superior Court with directions that petitioner be discharged.
LARSEN, J., dissents.